 


 HR 5001 ENR: Old Post Office Building Redevelopment Act of 2008
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 5001 
 
AN ACT 
To authorize the Administrator of General Services to provide for the redevelopment of the Old Post Office Building located in the District of Columbia. 
 
 
1.Short titleThis Act may be cited as the Old Post Office Building Redevelopment Act of 2008.  
2.Old post office building definedIn this Act, the term Old Post Office Building means the land, including any improvements thereon and specifically including the Pavilion Annex, that is located at 1100 Pennsylvania Avenue, NW., in the District of Columbia, and under the jurisdiction, custody, and control of the General Services Administration.  
3.FindingsCongress finds the following: 
(1)For almost a decade the Subcommittee on Economic Development, Public Buildings, and Emergency Management of the Committee on Transportation and Infrastructure of the House of Representatives has expressed considerable concern about the waste and neglect of the valuable, historic Old Post Office Building, centrally located in the heart of the Nation’s Capital on Pennsylvania Avenue, and has pressed the General Services Administration to develop and fully use this building.  
(2)The policy of the Government long has been to preserve and make usable historic properties rather than sell them for revenue.  
(3)Security concerns related to this property’s proximity to the White House may hinder the sale of the Old Post Office Building to a private party.  
(4)On December 28, 2000, the General Services Administration, pursuant to Public Law 105–277, submitted to the Committee on Transportation and Infrastructure of the House of Representatives and the Committees on Appropriations and Environment and Public Works of the Senate a plan for the comprehensive redevelopment of the Old Post Office.  
(5)The Committee on Transportation and Infrastructure approved the redevelopment plan on May 16, 2001, and the Committees on Appropriations and Environment and Public Works approved the plan on June 15, 2001.  
(6)The General Services Administration issued a Request for Expression of Interest in 2004 for developing the Old Post Office Building that generated a healthy, private sector interest, but the General Services Administration has failed to proceed with implementation of the approved redevelopment plan.  
(7)Redevelopment of the Old Post Office Building will preserve the historic integrity of this unique and important asset, put it to its highest and best use, and provide a lucrative financial return to the Government.  
4.Redevelopment of old post office building 
(a)In generalThe Administrator of General Services is directed to proceed with redevelopment of the Old Post Office Building, in accordance with existing authorities available to the Administrator and consistent with the redevelopment plan previously approved by the Committee on Transportation and Infrastructure of the House of Representatives and the Committees on Appropriations and Environment and Public Works of the Senate.  
(b)Relocation of existing building tenantsThe Administrator is authorized, notwithstanding section 3307 of title 40, United States Code, and otherwise in accordance with existing authorities available to the Administrator, to provide replacement space for Federal agency tenants housed in the Old Post Office Building whose relocation is necessary for redevelopment of the Building.  
5.Reporting requirement 
(a)In generalThe Administrator of General Services shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on any proposed redevelopment agreement related to the Old Post Office Building.  
(b)ContentsA report transmitted under this section shall include a summary of a cost-benefit analysis of the proposed development agreement and a description of the material provisions of the proposed agreement.  
(c)Review by CongressAny proposed development agreement related to the Old Post Office Building may not become effective until the end of a 30-day period of continuous session of Congress following the date of the transmittal of the report required under this section. For purposes of the preceding sentence, continuity of a session of Congress is broken only by an adjournment sine die, and there shall be excluded from the computation of such 30-day period any day during which either House of Congress is not in session during an adjournment of more than 3 days to a day certain.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
